DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Allowable Subject Matter
Claims 1-7, 9-15, 17-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a Search of Patent and Non-Patent Literature was unable to find any Prior Art which teaches either solely or in combination of the UE receiving from a base station RRC signaling explicitly indicating a UE-specific hopping parameter explicitly indicating a corresponding number of RBs to be cyclically shifted relative to an assigned RB to derive a corresponding starting RB for each of a plurality of uplink data transmissions performed at a corresponding time period of a plurality of time periods, which is used for and part of transmitting an uplink data transmission received by the base station according to the UE-specific hopping parameter received, in view of all the other claimed limitations.  Although the instant application is a continuation of parent patent 10,645,730, the claims are directed to wholly claiming different features and subject matter not relating to the C-RNTI based resources and retransmissions but to the instead to a RRC signaling of UE-specific hopping parameter from the base station to the UE to explicitly indicate the value of RBs for cyclical shifting from assigned RBs. Thus, there is no obvious-type double patenting issue requiring a ODP rejection as previously indicated before the substantial amendment made by the Applicant, therefore the prior ODP rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0214442 (Chae et al – teaches wherein “specific UE or UE group to transmit a UL RS via physical layer signaling or higher layer signaling.  Allor part of a … RB index… and cyclic shift (CS) can be individually signaled to each UE via… higher layer signaling…” and it is noted that these transmissions are not for the UL data transmission)
US 2017/0215201 (Kim – teaches ¶320 and ¶357 (The UE transmits the SR through the PUCCH or starts the random access procedure according to whether the PUCCH resources for the SR are configured. In particular, the PUCCH resources in which the SR can be transmitted may be determined as a combination of the PRB through which the SR is transmitted, the cyclic shift (CS) applied to a basic sequence (e.g., ZC sequence) for spread in frequency domain of the SR and an orthogonal code (OC) for spread in time domain of the SR. Additionally, the SR periodicity and the SR subframe offset information may be included. The PUCCH resources through which the SR can be transmitted may be configured by a higher layer (e.g., the RRC layer) in UE-specific manner… A PUCCH resource index is set by UE-specific high layer signaling. The PUCCH resource index is mapped to a combination of a Physical Resource Block (PRB), a Cyclic Shift (CS) applied to a frequency domain sequence…))
US 2017/0202009 (Kim- see Kim above)
US 2017/0111894 (Chen ¶38, ¶51-¶58 & ¶75 – teaches wherein a UE-Specific reference signal (UE-RS)is used to indicate frequency offset configurations for the multiplexing of UEs- Alternatively C-RNTI could be used- Additionally UL REG configurations may be UE-specific and identified via RRC signaling by the UE and BS for UE control transmissions, in addition to the BS being configured to identify and offset which may be a cyclic shift applied to the UE-RS transmissions. Clearly the cyclic shifting is not for application to an uplink data transmission.)
US 2017/0019894 (Nimbalker)
US 2015/0341922 (Han)
US 2014/0313997 (XU)
US 2011/0250918 (Jen).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467